DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending wherein claims 1, 8, 15-16 and 18 are amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “high-temperature strength, oxidation resistance and corrosion resistance” in claim 18 is a relative term which renders the claim indefinite. The phrase “high-temperature strength, oxidation resistance and corrosion resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 6, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (US 2003/0041930). 
	In regard to claim 1, DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]). 
Element
Instant Claim
(weight percent)
DeLuca et al. (‘930)
(weight percent)
Overlap
Co
between about 4.5 – 7.0  
0 – 15   
between about 4.5 – 7.0  
Cr
between about 10.2 – 11.5
3 – 12
between about 10.2 – 11.5
Mo
between about 0.5 – 2.5
0 – 3 
between about 0.5 – 2.5
W
between about 4.0 – 5.5 
3 – 10
between about 4.0 – 5.5
Re
between 0 – 1.2 
0 – 5 
between 0 – 1.2
Al
between 6.2 – 6.8
4 – 7 
4 – 7 
Ta
between about 4.5 – 5.5
6 – 12  
about 5.5/6.0

Ti
 between 0 – about 0.4
0 – 0.7
 between 0 – about 0.4
Hf
between 0 – about 0.5
0 – 0.8 
between 0 – about 0.5
C
between 0 – about 0.2
0 – 0.05 
0 – 0.05 
B
between 0 – about 0.02
0 – 0.02 
0 – 0.02 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by DeLuca et al. (‘930) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by DeLuca et al. (‘930) because DeLuca et al. (‘930) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “consisting essentially of” in claim 1, the Examiner notes that DeLuca et al. (‘930) does not require the presence of elements beyond those specified in the claims and therefore would read on the claim. MPEP 2111.03.
With respect to the claimed content of tantalum, the Examiner notes that 6 weight percent tantalum as disclosed by DeLuca et al. (‘930) would be close enough to about 5.5 weight percent tantalum to establish prima facie evidence of obviousness. MPEP 2144.05 I. 
In regard to claim 2, DeLuca et al. (‘930) discloses 0 to 3 weight percent molybdenum, 3 to 10 weight percent tungsten, 0 to 5 weight percent rhenium and 6 – 12 weight percent tantalum (abstract and column 4). Thus “(Mo x 2) +W +Re +Ta” would range from 9 to 33, which encompasses the range of the instant invention.
In regard to claim 3, DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]).

Element
Instant Claim
(weight percent)
DeLuca et al. (‘930)
(weight percent)
Overlap
Co
between about 5.0 – 7.0  
0 – 15   
About 5 – about 7
Cr
between about 10.2 – 11.5
3 – 12
between about 10.2 – 11.5
Mo
between about 1.5 – 1.9
0 – 3 
between about 1.5 – 1.9
W
between about 4.0 – 5.0 
3 – 10  
between about 4.0 – 5.0
Re
between about 0.5 – 1.2 
0 – 5 
between about 0.5 – 1.2
Al
between 6.2 – 6.8
4 – 7  
between 6.2 – 6.8
Ta
between 4.5 – about 5.5
6 – 12 
About 5.5/6
Ti
between 0 – about 0.4
0 – 0.7
between 0 – about 0.4
Hf
between 0 – about 0.5
0 – 0.8 
between 0 – 0.5
C
between 0 – about 0.2
0 – 0.05 
0 – 0.05 
B
between 0 – about 0.02
0 – 0.02 
0 – 0.02 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by DeLuca et al. (‘930) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by DeLuca et al. (‘930) because DeLuca et al. (‘930) discloses the same utility throughout the disclosed ranges.
Still regarding claim 3, with respect to the claimed content of tantalum, the Examiner notes that 6 weight percent tantalum as disclosed by DeLuca et al. (‘930) would be close enough to about 5.5 weight percent tantalum to establish prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 6, DeLuca et al. (‘930) does not require the presence of sulfur and therefore reads on the claim. 
In regard to claim 8, DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]).

Element
Instant Claim
(weight percent)
DeLuca et al. (‘930)
(weight percent)
Overlap
Co
between about 5.9 – 6.5  
0 – 15   
between about 5.9 – 6.5  
Cr
between about 10.3 – 11
3 – 12
between about 10.3 – 11
Mo
between about 1.75 – 1.95
0 – 3 
between about 1.75 – 1.95
W
between about 4.5 – 4.9
3 – 10  
between about 4.5 – 4.9
Re
between about 0.9 – 1.1 
0 – 5 
between about 0.9 – 1.1
Al
between 6.25 – 6.5
4 – 7  
between 6.25 – 6.5
Ta
between about 4.8 – 5.2
6 – 10 
about 5.2/6
Ti
between about 0.2 – 0.4
0 – 0.7
between about 0.2 – 0.4
Hf
between about 0.1 – 0.2
0 – 0.8 
between about 0 – 0.5
C
between about 0.03 – 0.1
0 – 0.05 
0.03 – 0.05 
B
between about 0.003 – 0.01
0 – 0.02 
0.003 – 0.02]1 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by DeLuca et al. (‘930) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by DeLuca et al. (‘930) because DeLuca et al. (‘930) discloses the same utility throughout the disclosed ranges. 
Still regarding claim 8, with respect to the claimed content of tantalum, the Examiner notes that 6 weight percent tantalum as disclosed by DeLuca et al. (‘930) would be close enough to about 5.2 weight percent tantalum to establish prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 9, DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]).
Element
Instant Claim
(weight percent)
DeLuca et al. (‘930)
(weight percent)
Overlap
Co
between about 4.5 – 5.0  
0 – 15   
between about 4.5 – 5.0  
Cr
between about 10.2 – 11.5
3 – 12
between about 10.2 – 11.5
Mo
between about 2.0 – 2.5
0 – 3 
between about 2.0 – 2.5
W
between about 4.0 – 5.0 
3 – 10  
between about 4.0 – 5.0
Re
0 
0 – 5 
0
Al
between 6.2 – 6.8
4 – 7  
between 6.2 – 6.8
Ta
between about 5 – 5.5
6 – 12 
about 5.5/6
Ti
between 0 – 0.4
0 – 0.7
between 0 – 0.4
Hf
between 0 – 0.5
0 – 0.8 
between 0 – 0.5
C
between 0 – 0.2
0 – 0.05 
0 – 0.05
B
between 0 – 0.02
0 – 0.02 
0 – 0.02
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by DeLuca et al. (‘930) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by DeLuca et al. (‘930) because DeLuca et al. (‘930) discloses the same utility throughout the disclosed ranges. 
Still regarding claim 9, with respect to the claimed content of tantalum, the Examiner notes that 6 weight percent tantalum as disclosed by DeLuca et al. (‘930) would be close enough to about 5.5 weight percent tantalum to establish prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 11, DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]).
Element
Instant Claim
(weight percent)
DeLuca et al. (‘930)
(weight percent)
Overlap
Co
between about 4.7 – 5.0  
0 – 15   
between about 4.7 – 5.0  
Cr
between about 10.3 – 11
3 – 12
between about 10.3 – 11
Mo
between about 2.2 – 2.5
0 – 3 
between about 2.2 – 2.5
W
between about 4.2 – 4.7 
3 – 10  
between about 4.2 – 4.7
Re
 0 
0 – 5 
0
Al
between 6.5 – 6.7
4 – 7  
between 6.5 – 6.7
Ta
between about 5 – 5.4
6 – 12 
about 5.4/6
Ti
between 0 to about 0.2
0 – 0.7
between 0 to 0.2
Hf
between about 0.1 – 0.2
0 – 0.8 
between about 0.1 – 0.2
C
between about 0.03 – 0.1
0 – 0.05 
0.03 – 0.05
B
between about 0.003 – 0.01
0 – 0.02 
between about 0.003 – 0.01
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by DeLuca et al. (‘930) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by DeLuca et al. (‘930) because DeLuca et al. (‘930) discloses the same utility throughout the disclosed ranges. 
Still regarding claim 11, with respect to the claimed content of tantalum, the Examiner notes that 6 weight percent tantalum as disclosed by DeLuca et al. (‘930) would be close enough to about 5.4 weight percent tantalum to establish prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 12, DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]).
Element
Instant Claim
(weight percent)
DeLuca et al. (‘930)
(weight percent)
Overlap
Co
between about 5.0 – 7.0  
0 – 15   
between about 5.0 – 7.0  
Cr
between about 10.2 – 11.5
3 – 12
between about 10.2 – 11.5
Mo
between about 0.5 – 1.5
0 – 3 
between about 0.5 – 1.5
W
between about 4.5 – 5.5 
3 – 10  
between about 4.5 – 5.5
Re
between about 0.5 – 1 
0 – 5 
between about 0.5 – 1
Al
between 6.2 – 6.8
4 – 7  
between 6.2 – 6.8
Ta
between about 5 – 5.5
6 – 12 
about 5.5/6
Ti
between 0 – about 0.4
0 – 0.7
between 0 – 0.4
Hf
between 0 – about 0.5
0 – 0.8 
between 0 – 0.5
C
between 0 – about 0.2
0 – 0.05 
0 – 0.05
B
between 0 – about 0.02
0 – 0.02 
0 – 0.02
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by DeLuca et al. (‘930) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by DeLuca et al. (‘930) because DeLuca et al. (‘930) discloses the same utility throughout the disclosed ranges. 
Still regarding claim 12, with respect to the claimed content of tantalum, the Examiner notes that 6 weight percent tantalum as disclosed by DeLuca et al. (‘930) would be close enough to about 5.5 weight percent tantalum to establish prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 13, DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]).
Element
Instant Claim
(weight percent)
DeLuca et al. (‘930)
(weight percent)
Overlap
Co
6.6  
0 – 15   
6.6
Cr
10.8
3 – 12
10.8
Mo
0.8
0 – 3 
0.8
W
5.0 
3 – 10  
5.0
Re
0.8
0 – 5 
0.8
Al
6.4
4 – 7  
6.4
Ta
5.5
6 – 12 
-
Ti
0.1
0 – 0.7
0.1
Hf
0.15
0 – 0.8 
0.15
C
0.04
0 – 0.05 
0.04
B
0.004
0 – 0.02 
0.004
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by DeLuca et al. (‘930) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by DeLuca et al. (‘930) because DeLuca et al. (‘930) discloses the same utility throughout the disclosed ranges. 
Still regarding claim 13, with respect to the claimed content of tantalum, the Examiner notes that 6 weight percent tantalum as disclosed by DeLuca et al. (‘930) would be close enough to about 5.5 weight percent tantalum to establish prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 14, DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]).


Element
Instant Claim
(weight percent)
DeLuca et al. (‘930)
(weight percent)
Overlap
Co
between about 6.4 – 6.8   
0 – 15   
between about 6.4 – 6.8   
Cr
between about 10.6 – 11.0
3 – 12
between about 10.6 – 11.0
Mo
between about 0.7 – 0.9
0 – 3 
between about 0.7 – 0.9
W
between about 4.8 – 5.2 
3 – 10  
between about 4.8 – 5.2
Re
between about 0.7 – 0.9 
0 – 5 
between about 0.7 – 0.9
Al
between 6.25 – 6.55
4 – 7  
between 6.25 – 6.55
Ta
between 5.6 – 5.5
6 – 12 
5.5-5.6/6
Ti
between 0 – 0.2
0 – 0.7
between 0 – 0.2
Hf
between about 0.1 – 0.2
0 – 0.8 
between about 0.1 – 0.2
C
between about 0.03 – 0.1
0 – 0.05 
between about 0.03 – 0.05
B
between about 0.003 – 0.01
0 – 0.02 
between about 0.003 – 0.01
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by DeLuca et al. (‘930) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by DeLuca et al. (‘930) because DeLuca et al. (‘930) discloses the same utility throughout the disclosed ranges. 
Still regarding claim 14, with respect to the claimed content of tantalum, the Examiner notes that 6 weight percent tantalum as disclosed by DeLuca et al. (‘930) would be close enough to about 5.5-5.6 weight percent tantalum to establish prima facie evidence of obviousness. MPEP 2144.05 I.

Claims 1-4, 6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konter et al. (US 6,419,763). 
In regard to claim 1, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).

Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
between about 4.5 – 7.0  
5 – 15  
5 – about 7
Cr
between about 10.2 – 11.5
3 – 13 
between about 10.2 – 11.5
Mo
between about 0.5 – 2.5
0 – 3 
between about 0.5 – 2.5
W
between about 4.0 – 5.5 
3.5 – 9.5 
between about 4.0 – 5.5
Re
between 0 – 1.2 
0 – 6 
between 0 – 1.2
Al
between 6.2 – 6.8
3.2 – 6 
-
Ta
between about 4.5 – 5.5
2 – 10 
between about 4.5 – 5.5
Ti
 between 0 – about 0.4
0 – 3 
 between 0 – 0.5
Hf
between 0 – about 0.5
0 – 1.4 
between 0 – 0.5
C
between 0 – about 0.2
0 – 0.05  
0 – 0.05 
B
between 0 – about 0.02
40 – 100 ppm (0.004 – 0.01)
40 – 100 ppm (0.004 – 0.01)
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
	With respect to the claimed range of aluminum in claim 1, the Examiner notes that 6.2 weight percent aluminum as claimed would be close enough to 6 weight percent aluminum as disclosed by Konter et al (‘763) to establish prima facie obviousness. MPEP 2144.05 I. 
With respect to the recitation “consisting essentially of” in claim 1, the Examiner notes that Konter et al. (‘763) does not require the presence of elements beyond those specified in the claims and therefore would read on the claim. MPEP 2111.03.
	In regard to claim 2, Konter et al. (‘763) discloses 0 to 3 weight percent molybdenum, 3.5 to 9.5 weight percent tungsten, 0 to 6 weight percent rhenium and 2 to 10 weight percent tantalum (abstract and column 4). Thus “(Mo x 2) +W +Re +Ta” would range from 7.5 to 31.5, which encompasses the range of the instant invention. 
In regard to claim 3, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).
Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
between about 5.0 – 7.0  
5 – 15  
5 – about 7
Cr
between about 10.2 – 11.5
3 – 13 
between about 10.2 – 11.5
Mo
between about 1.5 – 1.9
0 – 3 
between about 1.5 – 1.9
W
between about 4.0 – 5.0 
3.5 – 9.5 
between about 4.0 – 5.0
Re
between about 0.5 – 1.2 
0 – 6 
between about 0.5 – 1.2
Al
between 6.2 – 6.8
3.2 – 6 
-
Ta
between 4.5 – about 5.5
2 – 10 
between 4.5 – about 5.5
Ti
between 0 – about 0.4
0 – 3 
between 0 – about 0.4
Hf
between 0 – about 0.5
0 – 1.4 
between 0 – 0.5
C
between 0 – about 0.2
0.002 – 0.08 
0.002 – 0.08
B
between 0 – about 0.02
40 – 100 ppm (0.004 – 0.01)
40 – 100 ppm (0.004 – 0.01)
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed range of aluminum in claim 3, the Examiner notes that 6.2 weight percent aluminum as claimed would be close enough to 6 weight percent aluminum as disclosed by Konter et al (‘763) to establish prima facie obviousness. MPEP 2144.05 I.
In regard to claim 4, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).
Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
6.2  
5 – 15  
6.2
Cr
10.5
3 – 13 
10.5
Mo
1.9
0 – 3 
1.9
W
4.7 
3.5 – 9.5 
4.7
Re
1.0 
0 – 6 
1.0
Al
6.4
3.2 – 6 
-
Ta
5.0
2 – 10 
5.0
Ti
0.3
0 – 3 
0.3
Hf
0.14
0 – 1.4 
0.14
C
0.04
0.002 – 0.08 
0.04
B
0.004
40 – 100 ppm (0.004 – 0.01)
0.004
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
	With respect to the claimed amount of aluminum being 6.4 weight percent in claim 4, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I. 
	In regard to claim 6, Konter et al. (‘763) does not require the presence of sulfur, but does specify the presence of incidental impurities, which would include the range of less than 1 ppm sulfur as claimed (abstract and column 4). 
In regard to claim 8, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).

Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
between about 5.9 – 6.5  
5 – 15  
between about 5.9 – 6.5  
Cr
between about 10.2 – 11.5
3 – 13 
between about 10.2 – 11.5
Mo
between about 1.5 – 1.9
0 – 3 
between about 1.5 – 1.9
W
between about 4.0 – 5.0 
3.5 – 9.5 
between about 4.0 – 5.0
Re
between about 0.5 – 1.2 
0 – 6 
between about 0.5 – 1.2
Al
between 6.2 – 6.8
3.2 – 6 
-
Ta
between about 4.5 – 5.5
2 – 10 
between about 4.5 – 5.5
Ti
between about 0.2 – 0.4
0 – 3 
between about 0.2 – 0.4
Hf
between about 0 – 0.5
0 – 1.4 
between about 0 – 0.5
C
between about 0 – 0.2
0.002 – 0.08 
0.002 – 0.08
B
between about 0 – 0.02
40 – 100 ppm (0.004 – 0.01)
40 – 100 ppm (0.004 – 0.01)
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed amount of aluminum being 6.2 weight percent in claim 8, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
In regard to claim 9, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).



Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
between about 4.5 – 5.0  
5 – 15  
about 5.0/5.0  
Cr
between about 10.2 – 11.5
3 – 13 
between about 10.2 – 11.5
Mo
between about 2.0 – 2.5
0 – 3 
between about 2.0 – 2.5
W
between about 4.0 – 5.0 
3.5 – 9.5 
between about 4.0 – 5.0
Re
0 
0 – 6 
0
Al
between 6.2 – 6.8
3.2 – 6 
-
Ta
between about 5 – 5.5
2 – 10 
between about 5 – 5.5
Ti
between 0 – 0.4
0 – 3 
between 0 – 0.5
Hf
between 0 – 0.5
0 – 1.4 
between 0 – 0.5
C
between 0 – 0.2
0.002 – 0.08 
0.002 – 0.08
B
between 0 – 0.02
40 – 100 ppm (0.004 – 0.01)
40 – 100 ppm (0.004 – 0.01)
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed amount of aluminum being 6.2 weight percent in claim 9, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
In regard to claim 10, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).



Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
5.0  
5 – 15  
5.0  
Cr
10.5
3 – 13 
10.5
Mo
2.4
0 – 3 
2.4
W
4.5 
3.5 – 9.5 
4.5
Re
0 
0 – 6 
0
Al
6.6
3.2 – 6 
-
Ta
5.2
2 – 10 
5.2
Ti
0.1
0 – 3 
0.1
Hf
0.15
0 – 1.4 
0.15
C
0.04
0.002 – 0.08 
0.04
B
0.004
40 – 100 ppm (0.004 – 0.01)
0.004
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed amount of aluminum being 6.6 weight percent in claim 10, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
In regard to claim 11, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).




Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
between about 4.7 – 5.0  
5 – 15  
about 5.0/5.0  
Cr
between about 10.3 – 11
3 – 13 
between about 10.3 – 11
Mo
between about 2.2 – 2.5
0 – 3 
between about 2.2 – 2.5
W
between about 4.2 – 4.7 
3.5 – 9.5 
between about 4.2 – 4.7
Re
 0 
0 – 6 
0/about 0
Al
between 6.5 – 6.7
3.2 – 6 
-
Ta
between about 5 – 5.4
2 – 10 
between about 5 – 5.4
Ti
between 0 - 0.2 
0 – 3 
between 0 - 0.2
Hf
between about 0.1 – 0.2
0 – 1.4 
between about 0.1 – 0.2
C
between about 0.03 – 0.1
0.002 – 0.08 
0.03 – 0.08
B
between about 0.003 – 0.01
40 – 100 ppm (0.004 – 0.01)
40 – 100 ppm (0.004 – 0.01)
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed amount of aluminum being about 6.5 weight percent in claim 11, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
In regard to claim 12, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).




Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
between about 5.0 – 7.0  
5 – 15  
between about 5.0 – 7.0  
Cr
between about 10.2 – 11.5
3 – 13 
between about 10.2 – 11.5
Mo
between about 0.5 – 1.5
0 – 3 
between about 0.5 – 1.5
W
between about 4.5 – 5.5 
3.5 – 9.5 
between about 4.5 – 5.5
Re
between about 0.5 – 1 
0 – 6 
between about 0.5 – 1
Al
between 6.2 – 6.8
3.2 – 6 
-
Ta
between about 5 – 5.5
2 – 10 
between about 5 – 5.5
Ti
between 0 – 0.4
0 – 3 
between 0 – 0.4
Hf
between 0 – 0.5
0 – 1.4 
between 0 – 0.5
C
between 0 – 0.2
0.002 – 0.08 
0.002 – 0.08
B
between 0 – 0.02
40 – 100 ppm (0.004 – 0.01)
40 – 100 ppm (0.004 – 0.01)
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
In regard to claim 13, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).
Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
6.6  
5 – 15  
6.6
Cr
10.8
3 – 13 
10.8
Mo
0.8
0 – 3 
0.8
W
5.0 
3.5 – 9.5 
5.0
Re
0.8
0 – 6 
0.8
Al
6.4
3.2 – 6 
-
Ta
5.5
2 – 10 
5.5
Ti
0.1
0 – 3 
0.1




Hf
0.15
0 – 1.4 
0.15
C
0.04
0.002 – 0.08 
0.04
B
0.004
40 – 100 ppm (0.004 – 0.01)
0.004
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed amount of aluminum being 6.4 weight percent in claim 13, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
In regard to claim 14, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).
Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
between about 6.4 – 6.8   
5 – 15  
between about 6.4 – 6.8   
Cr
between about 10.6 – 11.0
3 – 13 
between about 10.6 – 11.0
Mo
between about 0.7 – 0.9
0 – 3 
between about 0.7 – 0.9
W
between about 4.8 – 5.2 
3.5 – 9.5 
between about 4.8 – 5.2
Re
between about 0.7 – 0.9 
0 – 6 
between about 0.7 – 0.9
Al
between 6.25 – 6.55
3.2 – 6 
-
Ta
between about 5.6 – 5.5
2 – 10 
between about 5.6 – 5.5
Ti
between 0 – 0.2
0 – 3 
between 0 – 0.2
Hf
between about 0.1 – 0.2
0 – 1.4 
between about 0.1 – 0.2
C
between about 0.03 – 0.1
0.002 – 0.08 
between about 0.03 – 0.08
B
between about 0.003 – 0.01
40 – 100 ppm (0.004 – 0.01)
40 – 100 ppm (0.004 – 0.01)
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
In regard to claim 15, Konter et al. (‘763) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and column 4).
Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
6.2   
5 – 15  
6.2   
Cr
10.5
3 – 13 
10.5
Mo
1.9
0 – 3 
1.9
W
4.7 
3.5 – 9.5 
4.7
Re
1 
0 – 6 
1
Al
6.4
3.2 – 6 
-
Ta
5.0
2 – 10 
5.0
Ti
0.3
0 – 3 
0.3
Hf
0.14
0 – 1.4 
0.14
C
0.04
0.002 – 0.08 
0.04
B
0.004
40 – 100 ppm (0.004 – 0.01)
0.004
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed amount of aluminum being 6.4 weight percent in claim 15, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
In regard to claims 16-17, Konter et al. (‘763) discloses nickel base superalloys that would be used for gas turbine blades having compositions relative to that of the instant invention as set forth below (abstract, column 1 and column 4).
Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
6.2   
5 – 15  
6.2   
Cr
10.5
3 – 13 
10.5
Mo
1.9
0 – 3 
1.9
W
4.7 
3.5 – 9.5 
4.7
Re
1 
0 – 6 
1
Al
6.4
3.2 – 6 
-
Ta
5.0
2 – 10 
5.0
Ti
0.3
0 – 3 
0.3
Hf
0.14
0 – 1.4 
0.14
C
0.04
0.002 – 0.08 
0.04
B
0.004
40 – 100 ppm (0.004 – 0.01)
0.004
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed amount of aluminum being 6.4 weight percent in claim 16, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
	In regard to claims 18-19, Konter et al. (‘763) discloses a method which entails making gas turbine blades having compositions relative to that of the instant invention as set forth below (abstract, column 1 and column 4). 
Element
Instant Claim
(weight percent)
Konter et al. (‘763)
(weight percent)
Overlap
Co
6.2   
5 – 15  
6.2   
Cr
10.5
3 – 13 
10.5
Mo
1.9
0 – 3 
1.9
W
4.7 
3.5 – 9.5 
4.7
Re
1 
0 – 6 
1
Al
6.4
3.2 – 6 
-
Ta
5.0
2 – 10 
5.0
Ti
0.3
0 – 3 
0.3
Hf
0.14
0 – 1.4 
0.14
C
0.04
0.002 – 0.08 
0.04
B
0.004
40 – 100 ppm (0.004 – 0.01)
0.004
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium,  tantalum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, tantalum, titanium, hafnium, carbon and boron from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed amount of aluminum being 6.4 weight percent in claim 18, the Examiner notes that 6 weight percent aluminum as disclosed by Konter et al. (‘763) would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
With respect to the recitation “having high-temperature strength, oxidation resistance and corrosion resistance” in claim 18, since Konter et al. (‘763) discloses a substantially similar composition and processing, the claimed processing would be expected. MPEP 2112.01 I.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konter et al. (US 6,419,763) or DeLuca et al. (US 2003/0041930) as applied to claim 1 above, and further in view of Davis et al. (The ASM Handbook Volume 2 Properties and Selection: Nonferrous Alloys and Special-Purpose Materials) (page 727, right column thru page 728, middle column). 
In regard to claims 5 and 7, Konter et al. (‘763) or DeLuca et al. (‘930) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth above, but neither Konter et al. (‘763) nor DeLuca et al. (‘930) specify wherein the about 20 ppm of rare earth elements would be present in the nickel superalloys.
Davis et al. discloses wherein less than 1 weight percent of rare earths would be added to nickel base superalloys in order to improve the high temperature performance (page 727, right column thru page 728, middle column). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add less than 1 weight percent of rare earths, as disclosed by Davis et al., to the nickel base superalloys, as disclosed by Konter et al. (‘763) or DeLuca et al. (‘930), in order to improve the high temperature performance, as disclosed by Davis et al. (page 727, right column thru page 728, middle column). 

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (EP 2 913 417). 
In regard to claim 1, Feng et al. (EP ‘417) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0008]). 
Element
Instant Claim
(weight percent)
Feng et al. (EP ‘417)
(weight percent)
Overlap
Co
between about 4.5 – 7.0  
about 5 - 10   
about 5 – 7.0
Cr
between about 10.2 – 11.5
about 10 – 12.5
between about 10.2 – 11.5
Mo
between about 0.5 – 2.5
about 0.3 – 0.80 
between about 0.5 – 0.8
W
between about 4.0 – 5.5 
about 2 – 5 
between about 4.0 – 5
Re
between 0 – 1.2 
0 – about 0.01 
between 0 – about 0.01
Al
between 6.2 – 6.8
4 – 7 
4 – 7 
Ta
between about 4.5 – 5.5
about 2.5 – 4.5   
about 4.5

Ti
 between 0 – about 0.4
0 – about 0.5
 between 0 – about 0.4
Hf
between 0 – about 0.5
about 0.35 – 0.60 
between 0.35 – about 0.5
C
between 0 – about 0.2
about 0.06 – 0.10  
about 0.06 – 0.10  
B
between 0 – about 0.02
about 0.005 – 0.01 
about 0.005 – 0.01 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron for the nickel base superalloys disclosed by Feng et al. (EP ‘417) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, rhenium, aluminum, titanium, hafnium, carbon and boron from the amounts disclosed by Feng et al. (EP ‘417) because Feng et al. (EP ‘417) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “consisting essentially of” in claim 1, the Examiner notes that Feng et al (EP ‘417) does not require the presence of elements beyond those specified in the claims and therefore would read on the claim. MPEP 2111.03.
In regard to claims 5 and 7, Feng et al. (EP ‘417) discloses up to about 0.1 weight percent lanthanum and up to about 0.03 weight percent yttrium [0008]. 
 In regard to claim 6, Feng et al. (EP ‘417) does not require the presence of sulfur, but does specify the presence of incidental impurities, which would include the range of less than 1 ppm sulfur as claimed (abstract and [0008]).
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that DeLuca et al. (‘930) does not teach, suggest, or disclose the composition as recited in claim 1 since the tantalum content is 6 to 12 weight percent and the this would not be consisting essentially of the claimed content being between 4.5 and 5.5 weight percent. The Applicant further argues that the claim constituents are specific and limited to the specified material constituent amounts and nothing in the Office Action or the references teaches or suggests modifying the cited compositions to yield the claimed compositions and the characteristics thereof. 
	In response, the Examiner notes that “consisting essentially of” as it pertains to MPEP 2111.03 relates to the elements that may or may not be present whereas MPEP 2144.05 pertains to the amounts of each element. Therefore, Applicant’s arguments is not persuasive. Additionally, the Examiner notes that the independent product claims refer to tantalum using “about” and values associated with “about 5.5 weight percent tantalum” would be close enough to 6 weight percent to establish prima facie obviousness. MPEP 2144.05 I. 
	Second, the Applicant primarily argues that Konter et al. (‘763) does not teach, suggest or disclose the composition consisting essentially of aluminum between 6.2 and 6.8 weight percent and the aluminum content of Konter et al. (‘763) is 3.2 to 6 weight percent. The Applicant further argues that the claim constituents are specific and limited to the specified material constituent amounts and nothing in the Office Action or the references teaches or suggests modifying the cited compositions to yield the claimed compositions and the characteristics thereof.
In response, the Examiner notes that “consisting essentially of” as it pertains to MPEP 2111.03 relates to the elements that may or may not be present whereas MPEP 2144.05 pertains to the amounts of each element. Therefore, Applicant’s arguments is not persuasive. Additionally, the Examiner notes that 6.2 weight percent aluminum would be close enough to 6 weight percent to establish prima facie obviousness. MPEP 2144.05 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759